In an action, inter alia, to recover damages for breach of warranty, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County, dated October 13, 1976, as permitted plaintiffs to discover and inspect certain material and denied its cross motion for a protective order. Order affirmed, insofar as appealed from, with $50 costs and disbursements. The discovery and inspection shall proceed at the place designated in the order under review, at a time to be fixed by plaintiffs in a written notice of not less than 10 days, or at such other time and place as the parties may agree. The "notice to discover and inspect” complies with CPLR 3120 and an examination before trial is unnecessary to identify the material requested. We have considered defendant’s other arguments and find them to be without merit. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.